Citation Nr: 1742166	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to June 2008, with meritorious service in Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent initial rating, effective May 28, 2010.  Thereafter, a September 2012 rating decision granted an earlier effective date of July 1, 2008 for the 30 percent initial rating assigned for the Veteran's PTSD (finding clear and unmistakable error in the June 2010 rating decision with regard to the effective date assigned therein).  [The Veteran did not appeal the revised effective date assigned.]  The record is now in the jurisdiction of the Houston, Texas RO.

In January 2014, the case was remanded (by another Veterans Law Judge) for additional development and to satisfy notice requirements.  The case has now been assigned to the undersigned Veterans Law Judge.

Because the Veteran has indicated that he is unable to work due to his service-connected PTSD, the Board has found that a claim for a TDIU rating has been raised in (and is restricted in scope to) the context of the increased rating claim for PTSD on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [The issue of a TDIU rating due to ALL of his service-connected disabilities was denied in an April 2016 rating decision, and the Veteran did not appeal that determination.]


FINDINGS OF FACT

1.  Throughout the entire period of claim, the Veteran's service-connected PTSD disability is shown to have been manifested by symptoms causing occupational and social impairment with reduced reliability and productivity, but is not shown to have been manifested by symptoms causing deficiencies in most areas or total social and occupational impairment.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected PTSD precludes him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An initial rating of 50 percent (but no higher) for the entire period of claim for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Code 9411 (2016).

2.  A TDIU rating (due to service-connected PTSD) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

VA's duty to notify was satisfied by letters in May 2008 (for the PTSD initial rating claim) and in August 2015 (for the TDIU rating claim).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent treatment records have been obtained.  The Veteran underwent VA psychiatric examinations in May 2008, May 2010, and March 2016 (and the Veteran has not alleged that his symptoms have worsened since the most recent examination for this disability in March 2016).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's PTSD disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

All of the relevant development requested by the Board's January 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [The Board notes that the Veteran did not respond to the RO's August 2015 letter asking him to provide additional evidence to support his claim for a TDIU rating (including a completed VA Form 21-8940), and therefore VA does not have any further obligation to attempt to obtain such evidence.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of entitlement to a higher initial rating for PTSD and entitlement to a TDIU rating (due to service-connected PTSD), and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service, including his meritorious service in Iraq.


Rating for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. §§ 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 55 to 70 for his PTSD during the applicable timeframe.  GAF scores ranging from 61 to 70 generally reflect mild symptoms, and GAF scores ranging from 51 to 60 generally reflect moderate symptoms.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (VA is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

Throughout the entire period of claim, the Veteran's service-connected PTSD disability is shown to have caused occupational and social impairment with reduced reliability and productivity.  The evidence of record reflects that this impairment is manifested by the following symptoms:

Chronic sleep impairment (contemplated by the 30 percent rating criteria) - described by him at the May 2008, May 2010, and March 2016 VA examinations as well as in numerous personal statements, including on a May 2008 PTSD Questionnaire, in his December 2008 and July 2010 Notices of Disagreement, and in October 2010 and June 2012 submissions, as consisting of insomnia and nightmares [and the Veteran is separately service-connected for obstructive sleep apnea];

Flattened affect (contemplated by the 50 percent rating criteria) - reported by him at the May 2010 VA examination;

Rapid speech (contemplated by the 50 percent rating criteria) - noted by the VA examiner at the May 2010 VA examination;

Panic attacks more than once a week (contemplated by the 50 percent rating criteria) - described by him in his July 2010 Notice of Disagreement as causing him to wake up every night, either from stressor nightmares or due to being startled;

Mild memory loss and memory impairment (contemplated by the 30 percent and 50 percent rating criteria) - described by him in his July 2010 Notice of Disagreement as consisting of forgetting scheduled work meetings and to complete daily tasks, in a June 2012 statement as requiring him to write reminder notes for tasks and codes, and in a January 2013 statement as indicating that he should be able to remember the names of his nieces and nephews;

Disturbances of motivation and mood (contemplated by the 50 percent rating criteria) - described by him at the May 2008, May 2010, and March 2016 VA examinations, as well as in May 2008 and August 2009 statements from friends, in his July 2009 Notice of Disagreement, and in a March 2016 statement from his wife, as consisting of lack of energy, increased fatigue, increased irritability, mood swings, avoidance of stress triggers, and difficulty concentrating;

Difficulty in establishing and maintaining effective work and social relationships (contemplated by the 50 percent rating criteria) - described in his friend's August 2009 statement (specifically, the Veteran cussed at his best friend after missing a golf shot, screened all of his phone calls and "rarely will call back[,] appearing as though he's withdrawing," and appeared to take personally "[w]hat he may have regarded as a joke in the past") as well as by the Veteran at the May 2010 VA examination (noting some detachment and estrangement from other people), in his July 2010 Notice of Disagreement (he said that, when he was still working, he would routinely have emotional outbursts directed at his coworkers), and in a June 2012 statement ("my relationship with friends always seems to be stressed"); and

Impaired impulse control (contemplated by the 70 percent rating criteria) - with one incident described by his friend in an August 2009 statement (where the Veteran had missed a golf shot and then "snapped" and threw a brand-new driver in a cornfield and left it there), and also noted by the Veteran in his July 2010 Notice of Disagreement (as noted above, he said that he would routinely have emotional outbursts directed at his coworkers), and at the March 2016 VA examination (described as irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects).

The Veteran was assigned GAF scores of 68 (for overall occupational and social functioning) and 60 (based solely on symptoms of sleep disturbance) at the May 2008 VA examination; a GAF score of 70 in October 2008 and November 2008 VA treatment records; a GAF score of 61 in a June 2009 VA treatment record; and GAF scores of 55 (for PTSD symptom severity) and 60 (for functional impairment) at the May 2010 VA examination.

However, throughout the entire period of claim, the Veteran's service-connected PTSD disability is not shown to have caused deficiencies in most areas or total social and occupational impairment, even when considering his symptoms of impaired impulse control (outlined above), as demonstrated by the following evidence:

At the May 2008 VA examination, it was noted that he was dating someone and that he remained "active with activities and friends," and he described himself "as enjoying being around people, being easy to get along with, and feeling close to family and friends."  It was also noted at the May 2008 VA examination that he was currently working as well as pursuing a Master's degree in health care administration.

At the May 2010 VA examination, it was noted that he continued to golf at least once per week and participated in a bowling league, and that he was able to feel close to other people in his life (including his golfing friends and his son).  He also reported at the May 2010 VA examination that he was "forced to resign" from his job as a government contracts project manager in November 2009 because he felt that his chronic insomnia (and resultant fatigue and lack of concentration) prevented him from performing his job duties adequately, but he also suggested that he might be able to work in the future in some capacity, as follows: "He notes that if he were to pursue a job in the future, he would pursue a part-time position rather than a full-time position as he does not believe he can function adequately at a full-time position due to his fatigue and poor concentration."

A May 2015 government treatment record (pertaining to a physical disability) noted that he was a "stay at home dad."

At the March 2016 VA examination, it was noted that he had been married to his present wife since 2011 (i.e., he married her during the period of the current claim), that they had a nearly three-year-old daughter, and that he got along well with his 18-year-old son (from a previous relationship).  He reported that he did wood-working in his leisure time and that he and his wife played golf together on occasion.  He also reported that he had been very busy taking care of his daughter, and "because of this [care-taking]" he had not been involved in many social activities outside the home.  He further reported that he had been unemployed since 2010 and that he had been struggling at his last job due to always being tired and irritable and having difficulty concentrating.  However, the VA examiner opined that there was no clinical evidence to suggest that the Veteran was not capable of maintaining gainful employment solely due to his PTSD.  The VA examiner also opined that the Veteran's occupational and social impairment due to his PTSD disability was best summarized by the 30 percent rating criteria (i.e., "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care[,] and conversation").

In addition, at no time during the period of claim has the Veteran's service-connected PTSD disability been shown to cause any of the following symptoms (or any symptoms not listed but of comparable severity): suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish and maintain effective relationships (which are all contemplated by the 70 percent rating criteria); or, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or severe memory loss (which are all contemplated by the 100 percent rating criteria).

As discussed in detail above, the disability picture of the Veteran's PTSD, as shown by the evidence of record, does not reflect deficiencies in most areas (the Veteran appears to be functioning, for the most part, quite adequately) or total occupational and social impairment.  Furthermore, as outlined above, the majority of his PTSD symptoms are contemplated by the 50 percent rating criteria.

Accordingly, the Board finds that an initial rating of 50 percent (but no higher) for PTSD is warranted throughout the entire evaluation period.  See 38 C.F.R. § 4.130, Code 9411; see also Fenderson, 12 Vet. App. at 119, 126-127.


TDIU Rating due to Service-Connected PTSD

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, because the Veteran has stated that he is entitled to a TDIU rating due to his service-connected PTSD, and because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU rating is limited only to the context of whether his PTSD (now rated 50 percent) precludes him from obtaining or maintaining a substantially gainful occupation.  See Rice, 22 Vet. App. at 447.  [As outlined in the Introduction above, the issue of a TDIU rating due to ALL of the Veteran's service-connected disabilities was denied in an April 2016 rating decision, and the Veteran did not appeal that determination.]

The record reflects that the Veteran's highest level of education is a Bachelor's Degree in occupational education and healthcare administration.  (It was noted in the report of his May 2008 VA psychiatric examination that he was currently pursuing a Master's Degree in healthcare administration, but there is no evidence of record to confirm whether he completed this degree.)  His post-service employment experience consisted of working as a project manager in a government contracts job, until he stopped working in 2010.

On multiple occasions (including at his May 2008, May 2010, and March 2016 VA psychiatric examinations), the Veteran reported that chronic sleep impairment produced by his service-connected PTSD had caused him to struggle to stay awake at his job while he was working, leading to decreased performance, energy, and concentration.

At his May 2010 VA psychiatric examination, the Veteran suggested that he might be able to work in the future in some capacity, as follows: "He notes that if he were to pursue a job in the future, he would pursue a part-time position rather than a full-time position as he does not believe he can function adequately at a full-time position due to his fatigue and poor concentration."

At his March 2016 VA psychiatric examination, it was noted that the Veteran had been unemployed since 2010 and that he had "decided not to continue his work/job in Military contracts" because he had been falling asleep at his desk and he was always tired, irritable, and having difficulty concentrating because of lack of sleep.  It was also noted at the time of that examination that he had been very busy taking care of his three-year-old daughter at home.  The VA examiner opined: "There is NO clinical evidence to suggest that he is not capable of [m]aintaining gainful employment solely due to his PTSD.  It is NOT possible to accurately assess how much of his Insomnia is due to PTSD and how much of it is due to his sleep apnea.  His symptoms of fatigue and tiredness could mostly be due to Sleep Apnea."  The VA examiner also opined that the Veteran's occupational impairment due to his PTSD disability was best summarized by resulting in "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care[,] and conversation[.]"

The Board finds that the evidence of record fails to show that the Veteran's service-connected PTSD precludes (or precluded) him from obtaining or maintaining a substantially gainful occupation consistent with his work history and education at any time during the period of the current claim.  The opinion provided by the VA psychiatric examiner in March 2016 (indicating that the Veteran's PTSD disability did not prevent him from being capable of maintaining gainful employment) was rendered by a medical professional (who is competent to provide such an opinion), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support; thus, it is the most probative evidence in this matter.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating (due to his service-connected PTSD) at any time during the pendency of the instant claim.  Accordingly, the appeal in this matter must be denied.



ORDER

An initial rating of 50 percent (but no higher) for PTSD is granted, subject to the regulations governing payment of monetary awards.

A TDIU rating due to service-connected PTSD is denied.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


